ELECTRONIC RECORD                           OtS-/£

                                                                             047-/5"
COA#       01-13-00408-CR                        OFFENSE: 42.09 (Cruelty to Animals)

STYLE:     Wydell Dixon v. The State ofTexas     COUNTY:         Galveston

COA DISPOSITION:       AFFIRM                    TRIAL COURT:    56th District Court


DATE: 12/16/2014                  Publish: YES   TC CASE #:      12CR0748




                         IN THE COURT OF CRIMINAL APPEALS


STYLE:    Wydell Dixon v. The State of Texas          CCA #:

         AfyEi I AHT}S                Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

date:      ^vy^f/^yr                                  SIGNED:                          PC:_

JUDGE:     fj* &*^&^                                  PUBLISH:                         DNP:




                                                          flffeLLANT**                 MOTION FOR

                                                   REHEARING IN CCA IS:       c/cnied
                                                   JUDGE:      rc          z~vn* n, *z&;f

                                                                             ELECTRONIC RECORD